Citation Nr: 0718535	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-28 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and claustrophobia, claimed as due to 
mustard gas exposure.

2.  Entitlement to service connection for lung disability, to 
include chronic obstructive pulmonary disease (COPD), asthma, 
pneumonia and shortness of breath, claimed as due to mustard 
gas exposure.

3.  Entitlement to service connection for palsy, claimed as 
due to mustard gas exposure.

4.  Entitlement to service connection for eye disability, to 
include a scar on the back of the left eye and cataracts, 
claimed as due to mustard gas exposure.

5.  Entitlement to service connection for Barrett's 
esophagus, claimed as due to mustard gas exposure.

6.  Entitlement to service connection for heart disease, 
claimed as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from October 
1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in April 2006.  
A motion to advance this case on the Board's docket was 
granted in May 2007.


FINDINGS OF FACT

1.  The veteran was not exposed to mustard gas or Lewisite 
during service.

2.  The veteran did not engage in combat with the enemy. 

3.  The veteran's claimed in-service stressor has not been 
corroborated. 

4.  Any current diagnosis of PTSD is not based on a verified 
stressor. 

5.  Any psychiatric disability manifested by claustrophobia 
was not manifested during service or for many years 
thereafter, nor is any psychiatric disability manifested by 
claustrophobia otherwise related to service to include as due 
to mustard gas exposure during service.  

6.  Lung disability, to include chronic obstructive pulmonary 
disease (COPD), asthma, pneumonia and shortness of breath, 
was not manifested during the veteran's service or for many 
years thereafter, nor is any such lung disability otherwise 
related to service to include as due to mustard gas exposure 
during service.

7.  Palsy was not manifested during the veteran's service or 
for many years thereafter, nor is any palsy otherwise related 
to service to include as due to mustard gas exposure during 
service.

8.  Eye disability, to include a scar on the back of the left 
eye and cataracts, was not manifested during the veteran's 
service or for many years thereafter, nor is any such eye 
disability otherwise related to service to include as due to 
mustard gas exposure during service.

9.  Barrett's esophagus was not manifested during the 
veteran's service or for many years thereafter, nor is 
Barrett's esophagus otherwise related to service to include 
as due to mustard gas exposure during service.

10.  Heart disease was not manifested during the veteran's 
service or for many years thereafter, nor is heart disease 
otherwise related to service to include as due to mustard gas 
exposure during service.


CONCLUSIONS OF LAW

1.  PTSD and claustrophobia were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304. 3.316 
(2006).

2.  Lung disability, to include COPD, asthma, pneumonia and 
shortness of breath, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2006).

3.  Palsy was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to be incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112,  5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316 (2006). 

4.  Eye disability, to include a scar on the back of the left 
eye and cataracts, was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2006).
 
5.  Barrett's esophagus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2006).

6.  Heart disease was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in March 2002, November 2002, July 2003 
and May 2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  Further, an October 2002 letter to the veteran 
requested specific details concerning his alleged exposure to 
mustard gas while in service to which the veteran responded 
in November 2002.

The Board also notes that May 2006 VCAA letter notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised, at page 3, to submit any evidence in his possession 
that pertains to his claim.  Thus, the Board finds that the 
requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2002 and November 2002, which 
was prior to the January 2003 rating decision.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in the statement of 
the case and subsequent supplemental statements of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, the 
May 2006 letter provided notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal.  Thus, the Board concludes 
that the requirements set forth in Dingess have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records, 
and private treatment records.  The record shows that the RO 
requested records from all of the private medical providers 
identified by the veteran and notified the veteran of the 
records it had received.  As in this case, where there is no 
showing of an injury in service or a link between the 
veteran's current disability and his active service, 
including exposure to mustard gas and Lewisite, a VA medical 
examination is not necessary.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Legal Criteria

The veteran is seeking service connection for lung problems, 
including COPD, asthma, pneumonia and shortness of breath, 
PTSD and claustrophobia, palsy, eye problems, including scar 
on the back of the left Eye and cataracts, Barrett's 
esophagus and heart disease.  Specifically, the veteran is 
claiming that all of these disabilities are due to exposure 
to mustard gas while stationed on Attu Island in service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis, cardiovascular renal disease, organic 
diseases of the nervous system and bulbar palsy, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under the governing regulation pertaining to exposure to 
mustard gas and Lewisite, presumptive service connection is 
warranted if the veteran has experienced: (1) full-body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316. It is noted 
that with the exception of COPD and asthma, none of the 
disabilities on appeal are listed in the regulation among the 
conditions which are associated with full body exposure to 
nitrogen, mustard gas or Lewisite.  Nevertheless, even if the 
criteria for service connection under the provisions of 38 
C.F.R. § 3.316 are not met, a veteran is not precluded from 
establishing entitlement to service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  VA Manual M21-1, Part III, Paragraph 5.18a 
specifies that veterans who underwent full-body exposure to a 
vesicant agent include those exposed during field or chamber 
testing, those exposed under battlefield conditions in World 
War I, those present at the German air raid on the harbor of 
Bari, Italy, in World War II, and those engaged in the 
manufacturing and handling of (blistering) agents during 
service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

Analysis

1.  Mustard Gas Exposure

The essential contention offered by the veteran is that he 
has developed the claimed disorders as a result of exposure 
to mustard gas during his World War II service.  In support 
of this contention he has submitted literature addressing the 
testing of such chemicals during World War II and problems in 
verifying such testing by the military and VA.  

However, efforts to confirm the claimed exposure of the 
veteran to mustard gas or Lewisite have been unsuccessful.  
Service medical records and service personnel records also do 
not show that the veteran was exposed to mustard gas or 
Lewisite while in service.  Further, upon remand, the RO 
requested the National Personnel Records Center (NPRC) to 
provide any records concerning whether the veteran was 
exposed to mustard gas or Lewisite; however, the NPRC 
responded that the information requested was not a matter of 
record.  Further, the claims files shows that the RO also 
checked internal  VA lists of service personnel exposed to 
mustard gas pursuant to the Board's Remand.  A May 2006 
internal e-mail communication verified that the veteran was 
not in the Department of Defense mustard gas database of 
participants.  Moreover, a May 2006 letter from the Naval 
Research Laboratory of the Department of the Navy stated that 
there was no record of the veteran's participation in U.S. 
Navy chemical warfare tests at that site.  

As noted above, VA has acknowledged instances of such 
exposure applicable to World War II veterans, but the veteran 
does not fall into an applicable category.  He is not listed 
as a participant in such testing.  There is otherwise no 
suggestion or indication that the veteran was present at the 
German air raid on the harbor of Bari, Italy, in World War 
II; there is also no suggestion that the veteran was ever 
engaged in the manufacturing and handling of blistering 
agents during service.  To the extent that the veteran claims 
service connection for any of the disorders he has 
identified, the preponderance of the evidence is against a 
finding that he was in fact exposed to mustard gas or 
Lewisite during service.  

The Board now turns to consideration of whether any of the 
claimed disorders are otherwise related to the veteran's 
active duty service. 



II.  PTSD and Claustrophobia

Even though the veteran served during World War II, there is 
no evidence in the record that the veteran served in combat.  
The veteran did not receive a combat award.  There is nothing 
in the veteran's service personnel records to show combat.  
Further, it does not appear that the veteran is claiming that 
he served in combat.  As it is not shown the veteran engaged 
in combat, his unsupported assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 
(1994).  The regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 
(1996).

Therefore, even assuming for the sake of argument since there 
is no clear diagnosis that that the veteran does now suffer 
from PTSD, his claim must fail since there is no competent 
evidence that his PTSD is related to a verified stressor.  
Service connection for PTSD must be denied as there is no 
evidence that any current PTSD that the veteran suffers from 
is related to any stressors that occurred during his active 
duty service.

There is likewise no evidence to support a finding of any 
relationship between claustrophobia and the veteran's 
service.  This disorder was not manifested during service or 
for many years thereafter.  The veteran's separation 
examination in June 1946 did not document any pertinent 
complaints or findings, thus demonstrating that neither the 
veteran nor trained medical personnel believed that he was 
suffering from claustrophobia at the time of discharge from 
service.  There is simply no persuasive evidence of a link to 
service. 



III.  Lung Disability, Palsy, Eye Disability, Barrett's 
Esophagus, Heart Disease

There is no evidence that chronic lung disability was 
manifested during the veteran's active duty service.  At the 
time of his June 1946 discharge examination, his respiratory 
system was clinically evaluated as normal.  A contemporaneous 
chest x-ray was negative.  In his service connection claim, 
the veteran reported receiving treatment in the 1990s and 
thereafter for lung problems.  A May 2000 private treatment 
record from Brownfield showed that the veteran had possible 
emphysema and asthma.  Other records document COPD.  However, 
there is no medical evidence suggesting any causal 
relationship between any current lung disorder and the 
veteran's service which ended in 1946.  

Even though the veteran has claimed that he reported to sick 
bay with heart attack like symptoms after exposure to gas, 
service medical records are completely silent with respect to 
any complaints or problems associated with the disabilities 
on appeal.  Specifically, there is no mention in the records 
of the veteran reporting to sick by with the symptoms he now 
describes.  Importantly, a June 1946 service examination 
prior to discharge showed that the veteran's vision was 20/20 
and no other abnormalities were noted.  Specifically, the 
veteran's respiratory system, cardiovascular system, nervous 
system and heart were all clinically evaluated as normal.    

The medical evidence of record has been reviewed, including 
private treatment records from Guadalupe Valley Hospital, 
Seton Edgar B. Davis Hospital, Brownfield Regional Medical 
Center, New Braunsfels Rural Health Clinic, R.B., M.D., K.D, 
M.D., and S.A., M.D.  VA outpatient treatment records from 
December 2001 to August 2003 have also been reviewed.  The 
claims file also included numerous private and VA medical 
bills.    

In summary, the first post service pertinent medical 
treatment record is an April 1995 record from Dr. R.B. that 
showed that the veteran suffered from an acute inferior 
myocardial infarction.  A follow up November 1995 treatment 
record from Dr. R.B. showed that the veteran suffered from 
atherosclerotic heart disease Other records from Brownfield 
also showed that the veteran had severe COPD as well as a 
history of coronary artery disease and congestive heart 
failure.  A July 2000 discharge summary from Seton showed 
that the veteran had coronary artery disease, which was 
diagnosed in April 1999.  Moreover, July 2000 treatment 
records from Seton showed that the veteran was diagnosed with 
anxiety disorder.  Further, an August 2000 record from Dr. 
K.D. showed that the veteran had a sizable Barrett's 
esophagus.  

An April 2002 private treatment record from Dr. S.A. showed 
that the veteran had a cataract of the left eye and he 
underwent a temporal clear corneal phacoemulsification with 
posterior chamber intraocular lens.  A follow up December 
2002 letter showed that the veteran actually had cataracts of 
both eyes as well as a mascular scar with surrounding pigment 
changes in the left eye.  An August 2003 letter from New 
Braunsfels Rural Clinic indicated that the veteran was 
treated for all of his disabilities on appeal every three to 
six months as needed.  VA treatment records also showed that 
the veteran had a right lung mass and a history of pneumonia.  
The remaining medial evidence of record continues to show 
treatment for the disabilities discussed above.  

Nevertheless, there is no competent medical evidence 
supporting a link between any of the veteran's current 
disabilities and active duty service, service connection is 
also not warranted for these disabilities on a direct basis.  
Further, with respect the veteran's COPD and asthma, the 
presumptive standards under the mustard gas regulations set 
forth in 38 C.F.R. § 3.316 are not for application.  
Moreover, as there is no evidence of heart disease or palsy 
within one year of service, the service incurrence of these 
disabilities may not be presumed.  The Board also notes that 
the first post service medical evidence of record is in 1995, 
49 years after discharge from service, so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighting against 
the veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  
  
The Board acknowledges the veteran's sincere belief that the 
claimed disorders are related to service, and the Board also 
recognizes his honorable World War II service.  However, a 
preponderance of the evidence of record is against the 
veteran's service connection claims.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


